Exhibit 12(c) Entergy Louisiana, LLC Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Distributions 31-Mar Fixed charges, as defined: Total Interest Interest applicable to rentals Total fixed charges, as defined Preferred distributions, as defined (a) Combined fixed charges and preferred distributions, as defined Earnings as defined: Net Income Add: Provision for income taxes: Total Taxes Fixed charges as above Total earnings, as defined Ratio of earnings to fixed charges, as defined Ratio of earnings to combined fixed charges and preferred distributions, as defined (a) "Preferred distributions," as defined by SEC regulation S-K, are computed by dividing the preferred distribution requirement by one hundred percent (100%) minus the income tax rate.
